Citation Nr: 0311005	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-19 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the right (major) shoulder with injury 
to Muscle Group (MG) I, currently evaluated as 30 percent 
disabling.

2.   Entitlement to an increased evaluation for residuals of 
a GSW to the left (minor) shoulder with old fracture of the 
scapula and injury to MGs IV and XX, currently evaluated as 
20 percent disabling.

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had recognized guerilla service from November 
1942 to July 1945.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from an April 1995 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  The RO 
denied entitlement to increased evaluations for the service-
connected bilateral shoulder GSW residuals and a TDIU.

In April 1998 the Board remanded the case to the RO for 
additional development and adjudicative actions.

In December 2000 the RO most recently affirmed the 
determinations previously entered, and has returned the case 
to the Board for further appellate review.

In September 2002 the Board denied entitlement to service 
connection for a hemangioma, variously diagnosed including a 
thoracic hemangioma.  

The Board undertook additional development on the issues of 
entitlement to increased evaluations for residuals of a GSW 
to the right (major) shoulder with injury to MG I, and 
residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to MGs IV and XX; and 
entitlement to a TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  


FINDING OF FACT

The veteran without good cause shown failed to report for 
scheduled VA examinations associated with his claims of 
entitlement to increased evaluations for residuals bilateral 
shoulder GSW wounds and a TDIU.




CONCLUSION OF LAW

The claims of entitlement to increased evaluations for 
residuals of a GSW to the right (major) shoulder with injury 
to MG I, and residuals of a GSW to the left (minor) shoulder 
with old fracture of the scapula and injury to MGs IV and XX; 
and a TDIU are denied as a matter of law.  38 C.F.R. § 3.655 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that service-connection is in effect for 
residuals of a gunshot wound (GSW) to the right (major) 
shoulder with injury to Muscle Group (MG) I, currently 
evaluated as 30 percent disabling; and residuals of a GSW to 
the left (minor) shoulder with old fracture of the scapula 
and injury to MGs IV and XX, currently evaluated as 20 
percent disabling.

The Board undertook additional development on the issues of 
entitlement to increased evaluations for residuals of a GSW 
to the right (major) shoulder with injury to MG I, and 
residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to MGs IV and XX; and a 
TDIU pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

In a April 2003 letter the Board notified the veteran of the 
additional development action regarding his claims and that a 
VA medical center (MC) would notify him of where and when to 
report for pertinent examinations.  He was notified of the 
provisions of 38 C.F.R. § 3.655 on failing to report for a 
scheduled examination without good cause.  



He was notified that failure to report for the scheduled 
examinations or to notify the VA if he were unable to report 
as scheduled may result in the disallowance of his claims.

The record contains notification from a VAMC that the veteran 
failed to report for scheduled orthopedic and neurological 
examinations in May 2003 in connection with his current 
claims and no reason was given.  


Criteria

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause shown, the 
claim shall be denied without review of the evidence of 
record.  38 C.F.R. 3.655(b) (2002).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id. 

The United States Court of Appeals for Veterans claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom. Morton v. Gober , 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that in September 
2002 the Board notified the veteran of VCAA and undertook 
additional development to obtain evidence necessary to 
substantiate his claims.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Since the veteran failed to report for VA examinations in May 
2003 in connection with his current claims without good cause 
the Board finds that the provisions of 38 C.F.R. § 3.655 are 
controlling as to the disposition of the issues on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Importantly, no evidence was added to the record since the 
December 2000 supplemental statement of the case.  

The Board finds that there is no further duty to assist in 
this case because the evidence on file establishes that the 
claim must be denied as a matter of law.


Increased Rating

In this case, the Board notes the record shows that necessary 
VA orthopedic and neurological examinations were scheduled in 
connection with the veteran's claims for entitlement to 
increased evaluations for bilateral shoulder GSW residuals 
and a TDIU.  

The examinations were required in order to determine the 
current level of impairment associated with the service-
connected disabilities and their impact on the veteran's 
ability to engage in gainful employment.



The regularity of the administrative process suggests that 
notices to the veteran advising him of the scheduled 
examinations were sent to his last known address of record.  
No correspondence was returned to the Board as undeliverable.  

The VA Medical Center noted that the veteran failed to report 
for the scheduled orthopedic and neurological examinations in 
May 2003.  The veteran has not provided a reason for his 
failure to report for the scheduled VA examinations.

In view of the failure of the veteran to report for the 
scheduled examinations, his case cannot be properly 
evaluated.  Furthermore, the veteran was notified that 
failure to report for the examinations might result in the 
disallowance of his claim.

In the veteran's case, there is no question as to whether he 
received notification to report for scheduled examinations.  
The record clearly shows that he was well aware of the need 
to report for examinations in conjunction with his claim.  
The veteran clearly, without good cause shown, failed to 
report for both VA examinations.

Given the presumption of regularity of VA examination 
scheduling notice, and considering the fact that the veteran 
has never contacted the Board to give adequate reasons for 
not reporting for either examination, the Board is satisfied 
that the veteran failed to report for the scheduled VA 
examinations without good cause. 
See 38 C.F.R. § 3.655. 

Therefore, the Board finds the veteran's claims of 
entitlement to increased evaluations for residuals of a GSW 
to the right (major) shoulder with injury to MG I, and 
residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to MGs IV and XX; and 
entitlement to a TDIU must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to increased evaluations for residuals of a GSW 
to the right (major) shoulder with injury to MG I, and 
residuals of a GSW to the left (minor) shoulder with old 
fracture of the scapula and injury to MGs IV and XX; and 
entitlement to a TDIU is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

